UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4777

CLIFFORD C. DEANS, a/k/a Jay,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Harrisonburg.
Samuel G. Wilson, Chief District Judge.
(CR-99-30002-5)

Submitted: March 20, 2000

Decided: April 4, 2000

Before MURNAGHAN, WILKINS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Timothy Stephen Coyne, FOWLER, GRIFFIN, COYNE, COYNE &
PATTON, P.C., Winchester, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Bruce A. Pagel, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Following a jury trial, Clifford C. Deans was convicted on one
count of conspiracy to possess with intent to distribute cocaine base,
21 U.S.C.A. §§ 841(b)(1)(A), 846 (West 1999), and four counts of
distribution of cocaine base, 21 U.S.C.A. § 841(a)(1), (b)(1) (West
1999). The district court sentenced Deans to 121 months in prison.
Deans appeals, arguing that the evidence was insufficient to support
his convictions and that the district court erred by excluding impeach-
ment evidence and finding him accountable for at least fifty grams but
not more than 150 grams of cocaine base. We find no merit to these
claims; consequently, we affirm.

Three government witnesses testified that they bought crack
cocaine from Deans. Deans presented witnesses who testified that he
had steady employment as an agricultural laborer and did not live an
extravagant lifestyle, and that they did not observe evidence that he
was involved in drug trafficking. Deans' sole challenge to the suffi-
ciency of the evidence is that the government witnesses were not
credible because they were substance abusers who were cooperating
with the government to lessen their own sentences and two of them
were convicted felons. Because witnesses' credibility is within the
sole province of the finder of fact, see United States v. Lamarr, 75
F.3d 964, 973 (4th Cir. 1996), Deans is not entitled to relief on this
ground.

Next, Deans argues that the district court erred by ruling that gov-
ernment witness Jacob Cooley's 1987 to 1988 misdemeanor bad
check convictions were inadmissible under Fed. R. Evid. 609(b). "A
district court's evidentiary rulings are entitled to substantial deference
and will not be reversed absent a clear abuse of discretion." United
States v. Moore, 27 F.3d 969, 974 (4th Cir. 1994). For the purpose of
attacking a witness' credibility, Fed. R. Evid. 609(a)(2) allows evi-
dence that the witness has been convicted of a crime involving "dis-
honesty or false statement." However, Rule 609(b) provides that
evidence of a prior conviction over ten years old is not admissible
"unless the probative value of the conviction supported by specific
facts and circumstances substantially outweighs its prejudicial effect."

                     2
Fed. R. Evid. 609(b). This court has cautioned that the district court
is "only to depart from the prohibition against the use for impeach-
ment purposes of convictions more than ten years old`very rarely and
only in exceptional circumstances.'" United States v. Beahm, 664
F.2d 414, 417 (4th Cir. 1981) (quoting United States v. Cavender, 578
F.2d 528, 530 (4th Cir. 1978)).

Deans presented no evidence concerning the factual basis for Coo-
ley's bad check convictions. The district court was"unable to con-
clude" that the probative value of the evidence of his bad check
convictions outweighed its prejudicial effect. Considering the strong
presumption against the admission of convictions over ten years old,
we find that the district court acted within its discretion in excluding
evidence of the bad check convictions. Cf. United States v. Cunning-
ham, 638 F.2d 696, 699 (4th Cir. 1981) (upholding the exclusion of
misdemeanor worthless check convictions less than ten years old
because trial court could not determine, based on the evidence pre-
sented, whether the crime involved dishonesty or false statement for
purposes of Rule 609(a)(2)). Finally, Deans contends that the district
court miscalculated the quantity of drugs attributable to him for sen-
tencing purposes. We review the sentencing court's factual determi-
nations as to drug quantities for clear error. See United States v.
Fletcher, 74 F.3d 49, 55 (4th Cir. 1996). We are doubly reluctant to
overturn factual findings of the district court where the determination
rests upon the demeanor and credibility of witnesses at trial. See
United States v. D'Anjou, 16 F.3d 604, 614 (4th Cir. 1994).

The district court held Deans accountable for at least fifty but not
more than 150 grams of cocaine base. The court based its calculations
on the evidence of three government witnesses who each testified that
they bought crack from Deans at least weekly for approximately one
year and upon four controlled drug buys.* Based on this evidence, the
court concluded that Deans had been "dealing in multiple grams a
week for at least a year." We find that the district court did not clearly
err in attributing at least fifty but not more than 150 grams of cocaine
base to Deans for sentencing purposes.
_________________________________________________________________
*In the undercover transactions, Deans made four sales of cocaine
base in the following quantities: 0.887 grams; 2.770 grams; 3.427 grams;
and 1.447 grams.

                     3
For these reasons, we affirm Deans' convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    4